Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In the Interest of A.B.O. and E.B.O.,                  Appeal from the County Court at Law of
 Children                                               Lamar County, Texas (Tr. Ct. No. 72199).
                                                        Memorandum Opinion delivered by Justice
 No. 06-14-00071-CV                                     Moseley, Chief Justice Morriss and Justice
                                                        Burgess participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED MAY 12, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk